Citation Nr: 0524047	
Decision Date: 09/01/05    Archive Date: 09/13/05

DOCKET NO.  04-11 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial compensable disability 
evaluation for left knee iliotibial band syndrome.

2.  Entitlement to an initial disability evaluation in excess 
of 10 percent for osteoarthritis of the left hip.  

3.  Entitlement to service connection for the residuals of 
removal of the toenail from the right great toe.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission




ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The veteran served on active duty from January 1983 to 
January 2003.  This matter comes properly before the Board of 
Veterans' Appeals (Board) on appeal from a rating decision 
the Department of Veterans Affairs (VA) Regional Office in 
St. Louis, Missouri (RO).

Review of the claims file reveals that the veteran has filed 
a claim for a temporary total rating under 38 C.F.R. §§ 4.29, 
4.30, as a result of left hip replacement surgery.  This 
issue is inextricably intertwined with his claim regarding 
the initial rating for his service-connected left hip 
arthritis.  The issues of entitlement to an initial rating in 
excess of 10 percent for left hip arthritis and the issue of 
entitlement to service connection for a right great toe 
disorder are remanded to the RO via the Appeals Management 
Center in Washington, DC.  


FINDINGS OF FACT

The veteran's service-connected left knee disability is 
manifested by flexion to 140 degrees, extension to 0 degrees, 
positive McMurray's sign, evidence of slight recurrent 
subluxation, mild joint effusion, and complaints of pain and 
discomfort.  


CONCLUSION OF LAW

The criteria for an initial evaluation of 10 percent, but no 
more, for service-connected left knee disability, have been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, and Diagnostic Codes 5299-5257 (2004).  



REASONS AND BASES FOR FINDING AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice and assistance provisions of the 
VCAA should be provided to a claimant prior to any 
adjudication of the claim.  Pelegrini v. Principi, 17 Vet. 
App. 412 (2004).  Unfortunately, notice to the veteran was 
not done in this case until later in the claims process.  
Nevertheless, the RO provided the veteran the required notice 
with respect to his claims in a letter dated March 2003.  In 
accordance with the requirements of the VCAA, the letter 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  The letter explained that VA would make 
reasonable efforts to help him get evidence but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  There is no 
indication in the record that additional evidence relevant to 
the issue decided herein is available and not part of the 
claims file.  Under the facts of this case, "the record has 
been fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claims."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Based on this record, the Board finds that 
VA's duty to notify has been satisfied.  

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The RO has obtained the veteran's medical 
records and the veteran has been accorded a VA Compensation 
and Pension examination.  There is no indication that any 
pertinent evidence was not received.  Thus, VA's duty to 
assist has been fulfilled. 

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule).  38 C.F.R. Part 4 (2004).  The Schedule is 
primarily a guide in the evaluation of disability resulting 
from all types of diseases and injuries encountered as a 
result of or incident to military service.  The ratings are 
intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2004).  In considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2004).  
Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  Where an increase in the disability 
rating is at issue, the present level of the veteran's 
disability is the primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  However, this claim is based on the 
assignment of an initial rating for tinnitus following an 
initial award of service connection for that disability.  In 
Fenderson v. West, 12 Vet. App. 119 (1999), the United States 
Court of Appeals for Veterans Claims (Court) held that the 
rule articulated in Francisco did not apply to the assignment 
of an initial rating for a disability following an initial 
award of service connection for that disability.  Id.; 
Francisco, 7 Vet. App. at 58.  

The veteran retired after 20 years of military service in 
January 2003.  However, a VA examination of the veteran was 
conducted prior to his discharge in September 2002.  The 
veteran reported having pain with popping of the left knee 
along, with locking of the knee after sitting a long time.  
He indicated that he was not receiving current treatment.  
Physical examination of the left knee reveals that it was 
without evidence of swelling, redness, heat, or instability.  
Range of motion testing of the left knee was conducted and 
revealed flexion to 140 degrees and extension to 0 degrees, 
without pain.  A positive McMurray's sign, evidence of slight 
recurrent subluxation, and mild joint effusion were noted by 
the examiner.  The x-ray examination revealed arthritic 
changes of the patella.  The RO has obtained subsequent VA 
medical records and they do not indicate that the veteran had 
any complaints of, or treatment for, left knee symptoms.  

Service connection for left knee iliotibial band syndrome was 
granted by a rating action dated February 2003, and a 
noncompensable disability evaluation was assigned under the 
provisions of 38 C.F.R. § 4.71, Diagnostic Codes 5299-5257, 
effective February 1, 2003.  There is no diagnostic code for 
left knee iliotibial band syndrome.  Governing regulation 
provides that when an unlisted condition is encountered, it 
is permissible to rate the condition under a closely related 
disease or injury in which, not only the functions affected, 
but also the anatomical localization and symptomatology are 
closely analogous.  38 C.F.R. § 4.20 (2004).  When an 
unlisted residual condition is encountered which requires an 
analogous rating, the first two digits of the diagnostic code 
present that part of the rating schedule most closely 
identifying the bodily part or system involved, with a "99" 
assigned as the last two digits representing all unlisted 
conditions.  38 C.F.R. § 4.27 (2004).  

The veteran's service-connected left knee disability is 
currently rated at a noncompensable disability rating under 
Diagnostic Code 5257 which contemplates other impairment of 
the knee.  A 10 percent disability rating contemplates slight 
recurrent subluxation or lateral instability.  A 20 percent 
disability rating contemplates moderate recurrent subluxation 
or lateral instability.  A 30 percent disability rating, the 
highest assignable under this Diagnostic Code, contemplates 
slight recurrent subluxation or lateral instability.  
38 C.F.R. § 4.71a, Diagnostic Code 5257.  The evidence of 
record supports the assignment of a 10 percent disability 
rating under this diagnostic code.  The evidence of the 
September 2002 VA examination clearly shows that the 
veteran's left knee exhibits evidence of slight recurrent 
subluxation.  However, a rating in excess of 10 percent is 
not warranted because there is no evidence of record showing 
a moderate level of subluxation or lateral instability of the 
left knee.  

The Board has also considered whether the veteran may be 
provided a separate rating for arthritis.  See VAOPGCPREC 23-
97, 62 Fed. Reg. 63604 (1997).  In the present case there is 
x-ray evidence that the veteran has arthritis of the left 
knee.  However, there is no additional disability caused by 
limitation of motion.  The range of motion of the veteran's 
left knee is flexion to 140 degrees and extension to 0 
degrees which is a normal range of motion.  38 C.F.R. § 4.71, 
Plate II.  In order to have any additional disability cause 
by limitation of motion the veteran would have to meet the 
criteria for at least a 0 percent disability rating based on 
limitation of motion of the left knee showing limitation of 
flexion to 60 degrees or limitation of extension to 5 
degrees, which is not shown in the present case.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260, 5261 (2004); see also 
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2004).  

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2004).  "The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.  In this regard, the schedular evaluation 
in this case is not inadequate.  Ratings in excess of those 
initially assigned are provided for certain manifestations of 
the service-connected right and left shoulder disorders but 
the medical evidence reflects that those manifestations are 
not present in this case.  Moreover, the Board finds no 
evidence of an exceptional disability picture.  The veteran 
has not required hospitalization due to this 
service-connected disability and there are few if any medical 
records showing treatment since his separation from service.  
Accordingly, the RO's failure to consider or to document its 
consideration of this section was not prejudicial to the 
veteran.

In conclusion, the preponderance of the evidence is against 
the assignment of a disability rating in excess of 10 percent 
for the service-connected left knee disorder, and therefore, 
the doctrine of reasonable doubt is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, an 
initial disability rating of 10 percent, but no more, is 
warranted.


ORDER

An initial disability rating of 10 percent is granted for the 
service-connected left knee disorder, subject to the law and 
regulations governing the payment of monetary awards.  


REMAND

As noted in the decision section above, the veteran retired 
after 20 years of military service in January 2003.  However, 
a VA examination of the veteran was conducted prior to his 
discharge in September 2002.  Therefore, disabilities noted 
on this VA examination also would be noted to exist during 
active military service.  

The veteran claims entitlement to service connection for the 
residuals of removal of the right great toenail which he 
claims was done to treat an ingrown toenail.  The veteran's 
service medical records only show that treatment for an 
ingrown toenail of the left great toe during service.  
However, the diagnosis on the September 2002 VA examination 
report states "RESIDUALS OF NAIL REMOVAL, BILATERAL GREAT 
TOES:  THE DIAGNOSIS IS STATUS-POST NAIL REMOVAL, BILATERAL 
GREAT TOES WITH RESIDUALS OF PAIN:  Subjective factors: pain.  
Objective factors: pain of the left great toe.  Functional 
loss:  slight limitation of function."  The Board finds this 
examination report and diagnosis to lack clarity.  It refers 
to a bilateral toe disability, but only documents symptoms 
related to the left toe.  Moreover, there is no other 
evidence in the service medical records of any toenail 
removal from the right great toe as claimed by the veteran.  
Therefore another VA examination should be conducted to 
resolve whether the veteran actually has any current right 
great toe disability.  When the medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).   

The veteran submitted VA medial records showing that he had 
surgical replacement of his left hip to treat the arthritis.  
He also claims entitlement to a temporary total rating under 
38 C.F.R. §§ 4.29, 4.30, as a result of the left hip 
replacement surgery.  Remand is necessary to allow the RO to 
obtain all records related to the veteran's treatment of his 
left hip disability, and conduct a VA examination to 
determine the current severity of the veteran's left hip.   

Accordingly, this case is remanded for the following actions:

1.  The veteran should be asked to 
provide a list containing the names of 
all health care professionals and/or 
facilities (private and governmental) 
where he had been treated for his 
service-connected left hip disability 
since his separation from service in 
January 2003.  Subsequently, and after 
securing the proper authorizations where 
necessary, the RO should make 
arrangements in order to obtain all the 
records of treatment from all the sources 
listed by the veteran which are not 
already on file.  The RO should 
specifically obtain all of the veteran's 
VA outpatient treatment records from 
January 2003 to present that are not 
currently of record, as well as the 
surgical records related to his April 
2005 left hip replacement surgery.  All 
information obtained should be made part 
of the file.  

2.  The veteran should be scheduled for 
the appropriate VA examination for toe 
disorders.  The examiner should conduct 
all necessary tests, as indicated.  
Following a review of the service and 
postservice medical records, the examiner 
must state whether the veteran had 
removal of the right great toenail to 
treat ingrown toenails during his 
military service, and if there are any 
current residuals therefrom.  The 
examiner is also requested to indicate if 
there is any current disability of the 
veteran's right great toe or right great 
toenail that is related to the veteran's 
military service.  The claims folder and 
a copy of this remand must be made 
available and reviewed by the examiner in 
conjunction with the examination.  The 
examiner must provide complete rationale 
for all conclusions reached.  The 
examination report must be typed.

3.  The veteran must be afforded the 
appropriate VA examination to determine 
the severity of his service-connected 
left hip disorder.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  The claims file must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  All indicated studies, 
including x-rays and range of motion 
studies in degrees, should be performed.  
The extent of any incoordination, 
weakened movement and excess fatigability 
on use should be described.  The range of 
motion studies of the left hip must 
address at what point, measured in 
degrees, pain begins in each plane of 
motion.  The examiner must identify any 
objective evidence of pain or functional 
loss due to pain.  The specific 
functional impairment due to pain must be 
identified, and the examiner must assess 
the extent of any pain.  The examiner 
must also express an opinion concerning 
whether there would be additional limits 
on functional ability on repeated use or 
during flare-ups (if the veteran 
describes flare-ups), and, if feasible, 
express this in terms of additional 
degrees of limitation of motion on 
repeated use or during flare-ups.  If 
this is not feasible, the examiner must 
so state.  The examiner must provide 
complete rationale for all conclusions 
reached.  The report prepared must be 
typed.

4.  The RO must notify the veteran that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2004).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  Following the above, the RO must 
readjudicate the veteran's claims.  In 
rating the veteran's service-connected 
arthritis of the left hip, the RO should 
specifically adjudicate the intertwined 
issue of entitlement to a temporary total 
rating under 38 C.F.R. §§ 4.29, 4.30, as a 
result of left hip replacement surgery.  
If any benefit on appeal remains denied, a 
supplemental statement of the case must be 
issued, and the veteran and his 
representative must be afforded an 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	JOY A. MCDONALD 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


